149 F.3d 1188
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Victor ORLOWSKI, Plaintiff--Appellant,Sharon Orlowski, Plaintiff,v.Milton MORRISON; Roger Morrison; Richard Morrison; KennethMorrison; Susan M. Morrison Roberts; GretchenRoberts; Robert Foersterling,Defendants--Appellees.Victor ORLOWSKI; Sharon Orlowski, Plaintiffs--Appellants,v.Milton MORRISON; Roger Morrison; Richard Morrison; KennethMorrison; Susan M. Morrison Roberts; GretchenRoberts, Defendants,Robert Foersterling, Defendant--Appellee.
Nos. 97-1837, 97-3990.
United States Court of Appeals, Eighth Circuit.
Submitted May 14, 1998.Filed June 2, 1998.

Before BEAM, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Victor and Sharon Orlowski filed this diversity action against the defendants after disputes arose related to their business arrangements.  The district court1 granted summary judgment in favor of all the defendants, and the Orlowskis sought to amend their complaint against the Morrisons.  The district court withdrew permission to file an amended complaint after a chambers conference revealed that the Morrisons had not agreed to the amendment, contrary to the representations of the plaintiffs.  The Orlowskis now appeal from the judgments in favor of the defendants and the denial of leave to amend their complaint.  After a careful review of the record, we find no error and affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri